Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 1 of 19 PageID #: 58



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
UNITED STATES OF AMERICA,


           -against-                                   MEMORANDUM AND
                                                       ORDER
                                                       20-cr-256(KAM)
TRISTAN TODD.
--------------------------------------X



MATSUMOTO, United States District Judge:
           A grand jury of this district returned an indictment

charging defendant Tristan Todd with one count of being a felon

in possession of a firearm, in violation of Title 18, United

States Code, Sections 922(g)(1), 924(a)(2) and 3551 et seq.            See

Indictment, ECF No. 1.     The grand jury was empaneled on October

10, 2019 and returned its indictment on July 15, 2020, its work

having been interrupted due to the COVID-19 pandemic.           Response

to Motion to Inspect Grand Jury Records (“Govt. Resp.”), ECF No.

14 at 3.

           Currently before the court is defendant’s motion to

inspect “records and papers used in connection with the

constitution of the Master and Qualified Jury Wheels in this

district,” used to select the Grand Jurors who returned the

indictment in this case on July 15, 2020, “pursuant to the Fifth

and Sixth Amendments to the United States Constitution and the

                                    1
    Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 2 of 19 PageID #: 59



Jury Selection and Service Act (‘JSSA’), 28 U.S.C. §§ 1867(a)

and (f).”      Motion to Inspect Grand Jury Records (“Def. Mot.”),

ECF No. 9 at 2.        Defendant also moves to dismiss the indictment,

alleging generally that it violated the grand jury procedures

set out in Title 28 of the United States Code.             Id. at 3.

Defendant’s motion to dismiss the indictment is DENIED without

prejudice to refile after inspection of grand jury procedures

and records as granted in this Memorandum & Order.

See 28 U.S.C. § 1867(a) and F.R.Crim.P. 12(b)(3)(A)(v).

              This court has previously granted in part an

essentially identical motion in a separate case where a

defendant is also represented by the Federal Defenders of the

Eastern District of New York.          The other defendants in that case

joined the motion.        See United States v. Tyshawn Corbett, et

al., 20-CR-213(KAM), 2020 WL 5803243, at *1 (E.D.N.Y. Aug. 21,

2020), reconsideration denied sub nom. United States v. Corbett,

No. 20-CR-213(KAM), 2020 WL 5802315 (E.D.N.Y. Sept. 29, 2020).1



1     The government cites to decisions by the court’s learned colleagues on
similar motions in other cases in this district where defendants sought and
received some access to the identical grand jury selection materials at issue
in this case. Gov’t Resp. at 4, n.4. Judge Irizarry ordered the Clerk of
the Court to provide to the parties the following data: juror number, race,
gender, Hispanic ethnicity, year of birth, zip code, city, county and jury
division of the individuals listed in the source lists (the voter
registration list and the New York State Department of Motor Vehicles list)
and in the Master Jury Wheel from which the Grand Jury was selected. See
United States v. Shader, 20-cr-202(DLI), ECF No. 16, dated July 17, 2020;
United States v. Helena, et al., 20-cr-215(DLI), ECF No. 15, dated July 20,
2020. Chief Judge Mauskopf ordered the Clerk of the Court to provide to the
defendant the same Master Jury Wheel data that Judge Irizarry had ordered
produced but did not order production of any source list data. See United

                                        2
 Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 3 of 19 PageID #: 60



The court adopts the background and legal analysis as it

pertains to the grand jury from its earlier opinion, see

Corbett, 2020 WL 5803243, at *2-*4, and further addresses the

argument raised by the government that certain requests this

court has previously granted in Corbett are “not necessary to

assessing whether a challenge to the grand jury selection

process is warranted under Section 1867 of the JSSA.”            Gov’t

Resp. at 6.

           The government specifically challenges the release of

information contained in the following Requests as “data from a

stage in the jury selection process that follows the creation of

the Master Jury Wheel”: Request Nos. 2—3 (information regarding

any effects of the COVID-19 pandemic on the Jury Plan or the

selection of grand juries); No. 4 (concerning vendors involved



States v. Plasencia, 20-cr-200(RRM), ECF No. 26, dated August 4, 2020. In
addition, ten judges from this district granted defendants access to the
county of residence, zip code, and race and age of individuals on the Master
Jury Wheel from which the grand jury was selected. See United States v. Cruz,
20-CR-206 (WFK), on July 1, 2020; United States v. Washington, 20-CR-236
(WFK), on July 22, 2020; United States v. Mattis, et al., 20-CR-203 (BMC), on
July 15, 2020; United States v. Ayers, et al., 20-CR-239 (BMC), on July 22,
2020; United States v. Fludd, 20-CR-204 (MKB), on July 16, 2020; United
States v. Morrison, et al., 20-CR-216 (AMD), on July 24, 2020; United States
v. Torres, 20-CR-225 (ARR), on July 27, 2020; United States v. Adjei, 20-CR-
291 (ARR), on August 19, 2020; United States v. Harrell, et al., 20-CR-240
(CBA), on July 27, 2020; United States v. Crawford, 20-CR-224 (PKC), on
August 7, 2020; United States v. O’Sullivan, et al., 20-CR-272 (PKC), on
August 7, 2020; United States v. Newton, 20-CR-307 (PKC), on August 24, 2020;
United States v. Weir, 20-CR-258 (RRM), on August 18, 2020; United States v.
Ebanks, 20-CR-254 (NGG), on August 21, 2020; United States v. Glean, 20-CR-
247 (NGG), on August 21, 2020; United States v. Williams, 20-CR-279 (NGG), on
August 21, 2020; and United States v. Arthur, 20-CR-205 (FB), United States
v. Gunter, 20-CR-265 (FB), United States v. McIlwain, 20-CR-227 (FB), United
States v. Winters, 20-CR-017 (FB), and United States v. Alford, et al., 20-
CR-238 (FB), all on August 28, 2020.

                                      3
    Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 4 of 19 PageID #: 61



in the creation of the jury wheels);2 No. 6 (AO-12 and JS-12

forms created to summon grand jurors); No. 7 (existing

statistical or demographic analyses); No. 9 (calculation of the

proportional representation of counties);3 No. 10 (procedures

related to prospective jurors who did not respond to jury

qualification form); No. 11 (number of persons who failed to

return completed jury qualification form); No. 12 (number of

persons who failed to return a completed juror qualification

form and were summoned by the clerk of court to appear and

complete the form); No. 14 (number of persons summoned from the

qualified jury wheel); No. 16 (qualified jury wheel data); No.

17 (status codes for potential jurors); No. 18 (the juror number

for persons who failed to return a completed juror qualification

form and were then summoned);4 No. 19 (juror number for potential

grand jurors); No. 21 (juror qualification and summons forms for

persons summoned);5 No. 22 (disposition of each summoned




2     This court has previously granted Request No. 4 “only to the extent
documents are retained that pertain to the particular grand jury that
returned the June 18, 2020 indictment” and denied the release of documents
that pertain to grand juries beyond the one at issue. Corbett, 2020 WL
5803243, at *5.
3     Request No. 9 was denied in Corbett, Corbett, 2020 WL 5803243, at *5,
as it requested impermissible creation of data by the Clerk of Court. United
States v. Miller, 116 F.3d 641, 658 (2d Cir. 1997).
4     This information is not retained. See Corbett, 2020 WL 5803243, at *5.
5     The court noted when granting Request 21 to the extent available in
Corbett that the Clerk of Court likely does not retain such information.
Corbett, 2020 WL 5803243, at *5.

                                        4
    Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 5 of 19 PageID #: 62



potential grand juror in this case); No. 23 (attendance record

for each grand juror).6         See id.

              The court has previously ruled that, except for

limitations placed on disclosure of Request Nos. 4, 9, 18, 21,

and 23, the remainder of the defense’s Requests are necessary

“to ‘aid parties in the preparation of motions challenging jury-

selection procedures.’”         Corbett, 2020 WL 5803243, at *2

(quoting Test v. United States, 420 U.S. 28, 30 (1975) (per

curiam)).      See also United States v. Miller, 116 F.3d 641, 658

(2d Cir. 1997); United States v. Rioux, 97 F.3d 648, 654 (2d

Cir. 1996).       The government in this case presents no new legal

argument or decisions, controlling or persuasive, that would

prompt the court to rule differently here.             The government also

presents no new factual argument that, when applied to the

existing controlling law, would persuade the court to rule

differently in this case.         The government’s argument regarding

whether the information requested “advance[s] the defendant’s

assessment of whether the grand jury was selected from a fair

cross section of the community” is an argument better raised in

opposition, should defendant Todd choose to lodge a “fair cross




6     The court noted when granting Request 23 to the extent available in
Corbett that the Clerk of Court likely does not retain such information.
Corbett, 2020 WL 5803243, at *5.

                                          5
    Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 6 of 19 PageID #: 63



section”7 challenge after a review of the grand jury data.               Gov’t

Resp. at 7.

              Because the government offers no new legal or factual

argument beyond what it offered in United States v. Corbett, the

defendant’s motion to inspect the documents and procedures

relating to the constitution of the district’s Master and

Qualified Jury Wheels, as listed in Attachment 1 to the

declaration of Defendant’s expert, Jeffrey Martin, see Def’s

Mot., Exh. A, is GRANTED in part, in order to allow defendant to

determine whether to make an informed challenge to the selection

of the grand jury.        Test, 420 U.S. at 30; see also Corbett, 2020

WL 5803243, at *5 (granting access to the same grand jury

records and papers); United States v. Saipov, No. S1 17-CR-722

(VSB), 2020 WL 915808, at *3 (S.D.N.Y. Feb. 26, 2020)(granting

access to substantially similar grand jury records and papers);

United States v. Simmons, Memo Endorsement, 20-CR-294 (PKC)

(S.D.N.Y. June 24, 2020), ECF No. 11 (endorsing order in Saipov,

2020 WL 915808).




7     The Fifth and Sixth Amendments guarantee a criminal defendant a jury
selected from a fair cross section of the community. Taylor v. Louisiana, 419
U.S. 522, 530 (1975); United States v. LaChance, 788 F.2d 856 (2d Cir. 1986).
The JSSA extends this requirement to federal grand juries. 28 U.S.C. § 1861
(“It is the policy of the United States that all litigants in Federal courts
entitled to trial by jury shall have the right to grand and petit juries
selected at random from a fair cross section of the community in the district
or division wherein the court convenes.”).

                                        6
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 7 of 19 PageID #: 64



          Defendant does not request, and is precluded from

accessing, all personally identifying information about jurors,

including names, address, and social security numbers, or any

other potentially identifying information.         See United States v.

Gotti, 2004 WL 32858, at *10-11 (S.D.N.Y. 2004); United States

v. Hansel, 70 F. 3d 6, 8 (2d Cir. 1995) (per curiam).

                    RULING ON DEFENDANT’S MOTION

          Defendant’s motion to inspect grand jury selection

records is GRANTED in part.      Section 1867(f) entitles defendant

“only to records and papers already in existence” but “nothing

... entitles defendants to require the jury administrator to

analyze data on their behalf.”      Miller, 116 F.3d at 658.

          As itemized below, defendant’s requests are granted in

part, as they relate to data used to select the Grand Jurors who

returned the indictment in this case on July 15, 2020. The

number next to the request corresponds to its number in

defendant’s Attachment 1 of Exhibit A to defendant’s motion. For

ease of reference, the request is set forth verbatim from

defendant’s Attachment 1.

                            REQUESTS GRANTED

    1) The Jury Plan for the Eastern District of New York

currently in effect and, if different in any respect, at the

time grand jurors were summoned in this case. This Plan is



                                    7
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 8 of 19 PageID #: 65



believed to be the “Jury Selection Plan (As amended October 30,

2006)” effective October 30th, 2006.

    ORDER: This request may be moot. As the government noted,

Govt. Resp. at pp. 2-3, the Jury Selection Plan of this Court

(“Jury Plan”), effective October 30, 2006, was in effect and was

utilized at the time the Grand Jury in this case was empaneled.

See Jury Plan available at

https://img.nyed.uscourts.gov/files/local_rules/juryplan.pdf.

    2) A description of any changes from the previous

procedures or from the Jury Plan for the grand jury or creation

of the grand jury because of the Covid-19 pandemic.

    ORDER: This request also may be moot. As the government

noted, Govt. Resp. at pp. 2-3, the Jury Selection Plan of this

Court (“Jury Plan”), effective October 30, 2006, was in effect

and was utilized at the time the Grand Jury in this case was

empaneled. Id.

    3) Any order of the Court that effects the previous

procedures or the Jury Plan for the grand jury or creation of

the grand jury because of the Covid-19 pandemic.

    ORDER: This request also may be moot. As the government

noted, Govt. Resp. at pp. 2-3, the Jury Selection Plan of this

Court (“Jury Plan”), effective as of October 30, 2006, was in

effect and was utilized at the time the Grand Jury in this case

was empaneled. Id.

                                    8
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 9 of 19 PageID #: 66



    4) A description of work done, contact information, and

communications with any vendors in the creation of the Master

and Qualified Jury Wheels used to summon grand jurors in this

case.

    ORDER: This request is GRANTED only to the extent documents

are retained that pertain to the particular grand jury that

returned the July 15, 2020 indictment.        The release of documents

that are broader in scope, or pertain to grand juries beyond the

one at issue, is DENIED.

    5) A confirmation that the grand jury in this case was

selected from the entire District or, if not, a description of

the basis and selection for the grand jury in this case.

    ORDER: This request also may be moot as the government

noted, Govt. Resp. at pp. 2-3, that the Grand Jury was selected

from the entire district pursuant to the Jury Plan.

    6) Any AO-12 form or JS-12 form created which relates to

the Master Jury Wheel and Qualified Jury Wheel that were used to

summon the grand jurors who returned the indictment in this case

as required by 28 U.S.C. § 1863(a).

    7) Any other statistical or demographic analyses produced

to ensure the quality and compliance of the Master Jury Wheel

and Qualified Jury Wheel that were used to summon grand jurors

in this case with the Jury Plan (especially Section 2), Jury

Selection and Service Act and constitutional requirements.

                                    9
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 10 of 19 PageID #: 67



     ORDER: The Clerk of Court shall provide statistical and

demographic data to the extent this information is retained.             If

this information is not retained, the Clerk of Court shall

provide a description of underlying procedures used pertaining

to this data set, and what information, if any, is retained.

See Jury Plan § 18; see also 28 U.S.C. § 1867(f).

     8) The date when the Master Jury Wheel that was used to

summon grand jurors in this case was refilled as described in

the Jury Plan Section 5.

     9) The calculation of the proportional representation of

counties in the Master Jury Wheel described in the Jury Plan

Section 4.

     ORDER: This request is DENIED, as it requests analysis by

the Jury Administrator.      Miller, 116 F.3d 658.

     10) The procedures implemented for prospective jurors who

do not respond to a juror qualification form or have their juror

qualification form returned from the Postal Service as

undeliverable.

     11) The number of persons who failed to return a completed

juror qualification form as described in the Jury Plan Section

6.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is retained.         If this information is

not maintained, the Clerk of Court shall provide a description

                                    10
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 11 of 19 PageID #: 68



of underlying procedures used pertaining to this data set, and

what information, if any, is retained. See Jury Plan § 18; see

also 28 U.S.C. § 1867(f).

     12) The number of persons who failed to return a completed

juror qualification form and who were summoned by the clerk to

appear before the clerk to fill out a juror qualification form

as described in the Jury Plan Section 6.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is retained.         If this information is

not retained, the Clerk of Court shall provide a description of

underlying procedures used pertaining to this data set, and what

information, if any, is retained. See Jury Plan § 18; see also

28 U.S.C. § 1867(f).

     13) The date when grand jurors were summoned in this case.

     14) The number of persons summoned from the Qualified Jury

Wheel to be considered as grand jurors in this case.

     15) The Master Jury Wheel data as described in the Jury

Plan Section 5 in electronic and accessible form that includes

Juror Number, Race, Gender, Hispanic Ethnicity, Year of Birth,

Zip Code, City, County and Jury Division.

     ORDER: Identifying information, including, but not limited

to, names, addresses, telephone numbers, full dates of birth, or

social security numbers, shall not be provided to the parties or

disclosed to the public.

                                    11
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 12 of 19 PageID #: 69



     16)   The Qualified Jury Wheel data as described in the Jury

Plan Section 11 in electronic and accessible form that includes

Juror Number, Race, Gender, Hispanic Ethnicity, Year of Birth,

Zip Code, City, County and Jury Division.

     ORDER: Identifying information, including, but not limited

to, names, addresses, telephone numbers, full dates of birth, or

social security numbers, shall not be provided to the parties or

disclosed to the public.

     17)   Status Codes for potential jurors who were selected

from the Master Jury Wheel for qualification who either had

their qualification form returned by the postal service, did not

respond or were disqualified or exempted from jury service as

described in the Jury Plan. The data should be in electronic and

accessible form that includes Juror Number, whether the form was

returned Undeliverable, whether the form was not returned,

Reason for Disqualification, Race, Gender, Hispanic Ethnicity,

Year of Birth, Zip Code, City, County, and Jury Division.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is retained.         If this information is

not retained, the Clerk of Court shall provide a description of

underlying procedures used pertaining to this data set, and what

information, if any, is retained.        Identifying information,

including, but not limited to, names, addresses, telephone



                                    12
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 13 of 19 PageID #: 70



numbers, full dates of birth, or social security numbers, shall

not be provided to the parties or disclosed to the public.

     18)   The Juror Number only (and not Name or Street Address)

for persons who failed to return a completed juror qualification

form and who were summoned by the clerk to appear before the

clerk to fill out a juror qualification form as described in the

Jury Plan Section 6.

     ORDER: The court is advised that the Clerk of Court does

not summon jurors who failed to return a completed juror

qualification form. Therefore, this information is not

available.

     19)   The Juror Number only (and not Name or Street Address)

for persons selected as potential grand jurors in this case.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is retained.         If this information is

not retained, the Clerk of Court shall provide a description of

underlying procedures used pertaining to this data set, and what

information, if any, is retained.        See Jury Plan § 18; see also

28 U.S.C. § 1867(f).     Identifying information, including, but

not limited to, names, addresses, telephone numbers, full dates

of birth, or social security numbers, shall not be provided to

the parties or disclosed to the public.

     20)   The source of data in electronic form for the Master

Jury Wheel used to summon grand jurors in this case as described

                                    13
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 14 of 19 PageID #: 71



in the Jury Plan Section 4 (voter registration list and list

from the New York State Department of Motor Vehicles).           The data

should include, as available, Race, Gender, Hispanic Ethnicity,

Year of Birth, Zip Code, City, County, and Jury Division but not

any personal information or information that could be used to

identify such as Name or Street Address.

     ORDER:   Because the defendants in United States v. Corbett

et al. indicated that they were already in possession of this

source data, the court assumes the same is true here, where

defendant is represented by the same Federal Defender’s office,

and therefore will not order this data to be produced.

     21)   The juror qualification and summons forms for persons

summoned to potentially become grand jurors in this case.

     ORDER: The court is advised that the juror qualification

and summons forms are sent to potential grand jurors, however

the summons forms are not returned to or retained by the Clerk

of Court. The Clerk of Court shall provide this information to

the extent this information is retained, including the returned

juror qualification forms.      If this information is not retained,

the Clerk of Court shall provide a description of underlying

procedures used pertaining to this data set, and what

information, if any, is retained.        See Jury Plan § 18; see also

28 U.S.C. § 1867(f).     Identifying information, including, but

not limited to, names, addresses, telephone numbers, full dates

                                    14
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 15 of 19 PageID #: 72



of birth, or social security numbers, shall not be provided to

the parties or disclosed to the public.

     22)   The disposition of each summoned potential grand juror

in this case as to excusal, deferment, disqualification or

selection as described in the Jury Plan.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is retained.         If this information is

not retained, the Clerk of Court shall provide a description of

underlying procedures used pertaining to this data set, and what

information, if any, is retained.        See Jury Plan § 18; see also

28 U.S.C. § 1867(f).     Identifying information, including, but

not limited to, names, addresses, telephone numbers, full dates

of birth, or social security numbers, shall not be provided to

the parties or disclosed to the public.

     23)   The attendance record and reason for absence by date

for each grand juror.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is maintained.         If this information

is not maintained, the Clerk of Court shall provide a

description of underlying procedures used pertaining to this

data set, and what information, if any, is retained.           See Jury

Plan § 18; see also 28 U.S.C. § 1867(f).         Identifying

information, including, but not limited to, names, addresses,

telephone numbers, full dates of birth, or social security

                                    15
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 16 of 19 PageID #: 73



numbers, shall not be provided to the parties or disclosed to

the public.

     The court notes that the Clerk of Court does not maintain

records of the reasons for the absence of a grand juror.            The

United States Attorney’s Office for the Eastern District of New

York Grand Jury Clerk may have this information.

                            PROTECTIVE ORDER

           The documents produced pursuant to this Memorandum and

Order are subject to the Protective Order set forth herein. 28

U.S.C. § 1867(f); see United States v. Tyshawn Corbett, et al.,

20-CR-213(KAM), 2020 WL 5803243, at *1 (E.D.N.Y. Aug. 21, 2020);

United States v. Shader, No. 20-CR-202, 2020 WL 4158059, at *5

(E.D.N.Y. July 17, 2020); United States v. Pirk, 281 F. Supp.3d

at 346-47 (W.D.N.Y. 2017).      Counsel, their legal staff, experts

and consultants are bound by this Protective Order.

           1. The materials may be used only by counsel, their

legal staff and experts in connection with the preparation

and/or litigation of a motion in this case challenging the

District’s jury selection procedures and may not be disclosed.

The materials may not be used for purposes of jury selection,

trial, or any other matter other than the preparation and/or

litigation of a motion in this case challenging the District’s

jury selection procedures.



                                    16
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 17 of 19 PageID #: 74



           2. The materials either must be returned to the Court

at the commencement of jury selection, or counsel, their staff,

and their experts and consultants must certify that the

materials have been destroyed and that no materials have been

retained in any duplicative form.

           3. The Clerk of the Court shall file a sealed copy of

the records on the docket for purposes of maintaining a record

of the production.

           4. Consistent with 28 U.S.C. § 1867(f), the materials

may not be disclosed, shown or distributed in any manner to

third parties, except experts and consultants. Similarly, the

materials may only be disclosed to individuals who have a need

to view the materials “as may be necessary in the preparation or

presentation of” a motion to dismiss on the ground of

“substantial failure to comply with the provisions of this title

in selecting the grand or petit jury.” 28 U.S.C. § 1867.

           5. Defendant shall not possess the materials at any

time, except when reviewing the materials with counsel. The

materials may not be carried into or reviewed in any detention

facility or residence of the defendant. The materials may be

reviewed by defendant, if in custody or under home detention, by

whatever approved arrangements can be made with the Bureau of

Prisons or Pretrial Services to facilitate any such review,



                                    17
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 18 of 19 PageID #: 75



including video or audio conference procedures that have been

utilized during the current COVID-19 pandemic.

           6. Every attorney who accesses the materials is

personally responsible not only for his or her compliance with

this Protective Order, but also his or her client’s compliance

with the requirements of this Protective Order and compliance by

any staff member, expert, or other person who is shown the

materials consistent with the parameters of this Memorandum and

Order.

           Penalties: Counsel, their staff, experts, consultants,

defendant, and the government are reminded that “[a]ny person

who discloses the contents of any record or paper in violation

of this subsection may be fined not more than $1,000 or

imprisoned not more than one year, or

both.”   28 U.S.C. § 1867(f).

                                CONCLUSION

           For the reasons set forth above, defendant’s motion

for inspection of grand jury records is granted in part and his

motion to dismiss the indictment is denied, without prejudice to

renew after inspection of grand jury records and processes.

           It is hereby ORDERED that the Clerk of the Court, as

the custodian of the grand jury records, shall provide to the

defense and the government in this case, as soon as practicable

but no later than seven (7) business days from the date of this

                                    18
Case 1:20-cr-00256-KAM Document 16 Filed 10/08/20 Page 19 of 19 PageID #: 76



Order, the grand jury records relating to the instant indictment

as set forth above in this Memorandum and Order.          The Clerk of

the Court is afforded leave to apply for additional time.

Defense counsel is directed to serve a copy of this Memorandum

and Order upon the Clerk of the Court as soon as practicable.



SO ORDERED.


Dated:     October 8, 2020
           Brooklyn, New York


                                         _________/s/_________________
                                         HON. KIYO A. MATSUMOTO
                                         United States District Judge
                                         Eastern District of New York




                                    19
